DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,966,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenik (USP 5,848,596) and further in view of Jacobs (USP 5,967,312).
 	Regarding claim 1, Zelenik discloses a system for containing an organic smoking material, the system comprising:
a container including:
a chamber (12) having a first compartment (24) with a first depth and a second compartment (14) with a second depth that is less than the first depth, the second compartment being adjacent to the first compartment (see Figure 3);
a first end (16,26) and a closed second end opposite the first end (see Figure 3), the closed second end defining a lower surface of the container (see Figure 3), the lower surface having a recessed portion (152,162) that extends into the chamber (see Figure 2);
a lid (30) configured to provide a seal against at least the second compartment (see Figure 1); and
an elongate smoking device (44) configured to be contained within the first compartment (see Figure 3).
However, he does not disclose the lid being hingedly connected to the container. Jacobs disclose a system for containing an organic smoking material comprising a container including the lid being hingedly connected to the container (see Figures 1-2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system for containing an organic smoking material comprising a container including the lid being hingedly connected to the container, as disclosed by Jacobs, for the purpose of providing a pivotable connection between a container and a lid (see column 1 lines 62-65).
	Regarding claim 2, Zelenik discloses the system of Claim 1, wherein the elongate smoking device has a length that exceeds the first depth of the first compartment such that at least a portion of the elongate smoking device protrudes from the first compartment when the elongate smoking device is within the first compartment (see Figure 3).
	Regarding claim 3, Zelenik discloses the system of Claim 2, wherein the lid is recessed to receive the at least a portion of the elongate smoking device that protrudes from the first compartment (see Figure 3).
	Regarding claim 6, Zelenik discloses the system of Claim 1, wherein the elongate smoking device has a stem portion (see Figures 2-3) and a bowl portion (90).

	Regarding claim 8, Zelenik discloses the system of Claim 7, wherein the stem portion has a first outer diameter and the bowl portion (90) has a second outer diameter that is greater than the first outer diameter (see Figure 2-3).
	Regarding claim 10, Zelenik in view of Jacobs disclose the system of claim 6. Furthermore, Jacobs discloses a system wherein the bowl portion has a sharpened free edge (see column 2 lines 43-47). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system wherein the bowl portion has a sharpened free edge, as disclosed by Jacobs, for the purpose of providing additional means for fitting smoking material into the pipe (see column 2 lines 43-47).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenik (USP 5,848,596) in view of Jacobs (USP 5,967,312) as applied to claims 1-3, 6-8, and 10 above, and further in view of Williams (USP 4,211,244).
	Regarding claim 9, Zelenik in view of Jacobs disclose the system of claim 8. However, they do not explicitly disclose a system wherein the stem portion has a first inner diameter and the bowl portion has a second inner diameter that is approximately the same as the first inner diameter. Williams discloses a system wherein the stem (21) portion has a first inner diameter and the bowl portion (23) has a second inner diameter that is approximately the same as the first inner diameter (see Figure 2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s .
Claims 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenik (USP 5,848,596) in view of Jacobs (USP 5,967,312) as applied to claims 1-3, 6-8, and 10 above, and further in view of JORDAN (USPGPUB 2017/0035105).
	Regarding claim 11, Zelenik in view of Jacobs disclose the system of claim 6. However, they do not disclose a system wherein the bowl portion is defined by a constriction point between the stem portion and the bowl portion. JORDAN discloses a system wherein the bowl portion is defined by a constriction point (204a) between the stem portion and the bowl portion (see Figure 7). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system wherein the bowl portion is defined by a constriction point between the stem portion and the bowl portion, as disclosed by JORDAN, for the purpose of providing interlockable tubes to facilitate cleaning of the pipe (see paragraph [0032]).
	Regarding claim 12, Zelenik in view of Jacobs and further in view of JORDAN disclose the system of claim 11. Furthermore, JORDAN discloses a system wherein the constriction point between the bowl portion and the stem portion is an insert (204). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system 
	Regarding claim 13, Zelenik in view of Jacobs and further in view of JORDAN disclose the system of claim 12. Furthermore, JORDAN discloses a system wherein the insert provides a tapered aperture (see paragraph [0032]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system wherein the insert provides a tapered aperture, as disclosed by JORDAN, for the purpose of providing interlockable tubes to facilitate cleaning of the pipe (see paragraph [0032]).
	Regarding claim 18, Zelenik in view of Jacobs and further in view of JORDAN disclose the system of claim 13. Furthermore, Jacobs discloses a system wherein the bowl portion of the smoking device has a sharpened free edge (see column 2 lines 43-47). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system wherein the bowl portion of the smoking device has a sharpened free edge, as disclosed by Jacobs, for the purpose of providing additional means for fitting smoking material into the pipe (see column 2 lines 43-47).
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenik (USP 5,848,596) in view of Williams (USP 4,211,244) and further in view of JORDAN (USPGPUB 2017/0035105).
	Regarding claim 14, Zelenik discloses a system for containing an organic smoking material, the system comprising:
a container (10) including:
a chamber (12) having a first compartment (24) with a first depth and a second compartment (14) with a second depth that is less than the first depth, the second compartment being adjacent to the first compartment (see Figure 3);
a first end (16,26) and a closed second end opposite the first end (see Figure 3); and
a lid (30) configured to provide a seal against at least the second compartment; and
a smoking device (44) configured to be contained within the first compartment, the smoking device including:
a bowl (90) portion having a first inner diameter;
a hollow elongate stem portion (see Figures 2-3) having a free first end and a second end that meets the bowl portion (see Figures 2-3).
However, he does not disclose the hollow elongate stem portion having a second inner diameter that is approximately the same as the first inner diameter. Williams discloses a system including the hollow elongate stem portion (21) having a second inner diameter that is approximately the same as the first (23) inner diameter (see Figure 2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system including the hollow elongate stem portion having a second inner diameter that is approximately the same as the first inner diameter, as disclosed by Williams, for the 
 	Furthermore, he does not disclose an aperture between the hollow elongate stem portion and the bowl portion, the aperture having a diameter that is less than each of the first inner diameter and the second inner diameter. Jordan discloses a system including an aperture (204a) between the hollow elongate stem portion and the bowl portion, the aperture (204a) having a diameter that is less than each of the first inner diameter and the second inner diameter (see Figure 7). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system including an aperture between the hollow elongate stem portion and the bowl portion, the aperture having a diameter that is less than each of the first inner diameter and the second inner diameter, as disclosed by JORDAN, for the purpose of providing interlockable tubes to facilitate cleaning of the pipe (see paragraph [0032]).
	Regarding claim 15, Zelenik in view of Williams and further in view of JORDAN disclose the system of claim 14. Furthermore, JORDAN discloses a system wherein the bowl portion is defined by an insert (204) at least partially within the hollow elongate stem portion (see Figures 6-7), the insert (204) defining the aperture (204a). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system wherein the bowl portion is defined by an insert at least partially within the hollow elongate stem portion, the insert defining the aperture, as disclosed by JORDAN, for the 
	Regarding claim 16, Zelenik in view of Williams and further in view of JORDAN disclose the system of claim 15. Furthermore, JORDAN discloses a system wherein the aperture is a tapered aperture (see paragraph [0032]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Zelenik by including a system wherein the aperture is a tapered aperture, as disclosed by JORDAN, for the purpose of providing interlockable tubes to facilitate cleaning of the pipe (see paragraph [0032]).
	Regarding claim 17, Zelenik discloses the system of Claim 14, wherein the smoking device (44) has a length that exceeds the first depth of the first compartment such that at least a portion of the smoking device protrudes from the first compartment (24) when the smoking device is within the first compartment (see Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
1/26/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655